             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                              DUBLIN DIVISION


UNITED STATES OF AMERICA               *
                                       *


      V.                               *              OR 309-009
                                       *


NATHAN SMITH                           *
                                       *




                                   ORDER




        Pending before the Court is Defendant's Motion to Introduce

Undisclosed Evidence.       (Doc. 220.)     Defendant seeks to introduce

evidence    of   a   settlement   agreement   to   which   he   is   a   party.

Defendant is welcome to proffer this evidence to the Court during

his final revocation hearing, to the extent that it is relevant to

his case.    At that time, the Court will determine the admissibility

of   such   evidence.     Therefore,   Defendant's    Motion    to   Introduce

Undisclosed Evidence (doc. 220) is DENIED AS MOOT.

      ORDER ENTERED at Augusta, Georgia, this        ^c/Mday of October,
2018.




                                           J. R^JPJS^ALL, yCHIEF JUDGE
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
